301 So. 2d 136 (1974)
APECO MARINA, INC., Appellant,
v.
ST. PAUL FIRE & MARINE INSURANCE COMPANY, Appellee.
No. 74-144.
District Court of Appeal of Florida, Third District.
October 8, 1974.
Reginald M. Hayden, Jr., Miami, for appellant.
Talburt, Kubicki & Bradley and Daniel Draper, Jr., Miami, for appellee.
Before HENDRY, HAVERFIELD and NATHAN, JJ.
NATHAN, Judge.
Appellant, defendant in the trial court, seeks review of a final money judgment entered by the court without a jury. The sole issue raised on appeal is whether the evidence adduced at trial supported the verdict as to damages.
Findings of the trial judge in a non-jury case are presumed to be correct and will not be disturbed unless there is a lack of competent evidence to support the conclusion reached. City of Miami Beach v. Fein, Fla.App. 1972, 263 So. 2d 258; City of Jacksonville v. Mack, Fla.App. 1972, 260 So. 2d 542; Vincent v. Lawson, Fla.App. 1973, 272 So. 2d 162.
Careful review of the facts in the case sub judice discloses that there was substantial competent evidence to support the judgment.
Affirmed.